848



         OFFICE   OF THE ATTORNEY GENERAL    OF TEXAS
                            AUSTIN




  tionorubloC. J. iiilldo
  County Auditor, X~ooer County
  Corpua Chrlatl, Tsxas
_.-
  ihar Sir:




  of thla depart-
  a~ r0n0w8:




                       beroto find oopg OS lot Lor fr0.aCity
                       Singer, addrossod to C. 3. Hilde,
                       Nuooos County Toxarrwhich sets forth
                       Nuoaas County rhould gay to tbs City
                       1 tbo mm or fifty oonta for eaoh b:rth
                       ed tn tho offiae oi the City “negletrar,
       Corpus Chrlsti, Torar.

             “Thir offiuo is of the oplnlon that rhfle tho
       ordinanos as passed by tho City Council oi Corpus
       pristi did not spscirically sst forth a stipulated      -
       salary nor zrorido any ooaponaatloa for ths City
       Ragilltrbf,would not tho oonolu6ioa be, that ths CO&t-
       penaatlon aa Citg Socrotarp was such aa to make lt
       utmocoreary?   Or would Rule !%A whioh reads, *Unlas8
       J,ocalRegistrar should ba sating as Rselstrar of Births
       and Deaths in aa inoorporstod City *hero tba oompeau-
       tlon of the Registrar is otherwlsa flxad by City Ordln-
     an00 , ’ >e ccnstrwd     as :xmi~y     tk;t tke .:c~n;:e2s2tion
     reoeived   :;3 City &crat:,ry     should co-7;)t~‘~:t-s fcr the
     Qu’ti~~s perf.:.rtaed 4s Legistror   oi !;irtt,cr Y. d ikqths,
     snd for thl; reason no CO.apen8~ltiOn ma set out in
     the ordinance.
          "In the oveot gOilTOpinion was that the City of
    Corpus Chrlsti    is oAtitlad to 6 fee or rirty  cant8 for
    eaah of the above roglst.ratlOm, shsuld gayneAt be ado
    ior such registration &or      to Bebru,lry 9, 1943 the date
    said ordinance was pseaed by the City Coumil, also be:w-
    ing in mind that the 0rdina:Loodid nothing racrothan
           arwte    the 0rfib0 0r City Registrar   0r Vital
    m%i?%Ts?       alw would the payslsntbo made (if a+, all)
    to the Local Registrar or to the City 0r Corpus~ Christ;,
    aosuaing ttmt tho nogloot of mentioning ~8 sp~o1~io aal-
    ary was for tho roaaon thut tho 8alary paid tho City
    Seorstary ua8 considered eurrlolant     to take car8 of the
    duties ad ircegistrar  oi Vital %atiaticr?*

           Rule 36ii0r ,Artfcl64477, Vornon*a ;InuotatedCivil
          bororo bolng azonded by Rouse Bill !?o.821, Hcta of
Litututa(l,
the 47th Legislature, 1941, Regular Soosion, mad as Pollows:

           "For the purpose of this +?t tho Stlto shall he
     divided into prt?laryregistration dlstriots aa followa:
          'Taoh justice of the peace preoiaot and eaoh
    Zncorporated town of twenty-five hun\irodor more
    population, aooordlng to the United Statea Census,
    shall ccnstituto a primary registration diatrtct,
    provided the Jtato Board of Xealth say oosbfne two
    or more registration districta, or may divide tho
    primary registration dietriet ihto two or mre part@
    80 as t0 faoilltato reglstratioae, and in citfes of
    We&y-rive   hundred or raoro, aeoordinq to the last
    United States Cemx~~ roQOrt. where births and deutbs
    aso re,@stared in aowrdaucc with the oity ordinance
    not to ooAfllot uith thin Aot, tho City Clerk shall
    bo the looal registrar of b1tih.saad deaths.
           *It is hereby doolared to be tho duty of tho
     ju+tior,Of the peaoo and justice of tho peaoe preoinct,
     and tho olty olork or aity 8ooretsry in a oity 0r trentg-
V-
                                                                    850
     Honorable c. J. Mlde,   p~ige3



                                                                              t

          five hundred or mom population to iaeaum a oom-
          pletr rooord of rash birth and death that oooura
          wlthfn their reepaotive juriedfotion, and fe re-
          quired by thir Aoli*

                Xodse Bill 20, 621, supra, beoaae effeotivr June 17,
     1941, and prOvfdW,iA part,64 fol10Ws:


                *That Srotlon 3 of Benate Bill No. 46, Chapter
          U, page 116, Aots Of the 40th L6gielature, lQmt
          Called &mpI@n, a8 amoaded by Senate Blll No. 20,
          Chapter 4, ago 7, Aot8 of the 4lrt Lagielature, Plret
          Called SeeaPon, be unended 80 as to hereafter reed ea
          fOllO~r,8
                *3*0. 3. POT the urp08a of thlr A& the State
          shall be divided into grPmery rrglstratlon dietriatr
          ee r0110wrr
                  Vaoh justice  of the peace preolnot and eaoh
          inoorporetsd town oi two thousand five hundred (2,!500)
          or aore population aooording to the la& United Stats8
          Cenew ahall ooastitute     a primary re~iefratlon dlstriot,
          provided the Stat@ Board of Xealth may oomblne two or
          more registration dfstriots, or map ditide a primary
          rrgietratlon dlrtriot into two gr more partr, so aa
          to faOilltato re2lstratlon. and in the justior    of the
          peeoe preoinot the jwtioo o? the psaoa 8hall be looal
          registrar, and in oitiss of two thousand five hundred
          (2,500)   or more, aooordlng to the lest WAfted States
          Consus Feportr, the oitl olerk or olty reoretary shall
          bo the looal registrar of birthr and deaths,

                “It is hereby deolared to be the duty of the
          jwtlor of the pesos or the juetioe of the peace pn-
          oinot, and ths oity olerk or oity 8eOretary in a Oity
          of two thousand five hundred (2,800) Of mr.   ~PUlStiOA,        -
          to aeouro a ooaplrtr reoord oi oaoh birth anb death that
          oooura within their respeotive jurisdiotlon, and hsvr
          aSa reoorded iA the OOUAty alerk’8 offior in their
          rea~sotiva aountisa on or before the 10th of the fol-
          lowing moath.n
iionorubleC. J. Nildo, pago 4                                     851   _




             Rule 32&, .=tlole 4477, Vernon’s motetad  Civil
Statutes,   pertalna to fees for 10081 registrars. It providea:

            -That euoh loo61 raglatrar shall be paid the
      sum of fifty (AC$) oeata for aeoh birth e8d death
      oartlfloata properly cud oompletely made out and r8-
      glaterad with him, end oorreotly recorded end prompt-
      ly returned by him to the State Buraau of Vital Statis-
      tloa, es required by this Aot, ulesa   auoh looal regla-
      trer ahell be eotlng aa a registrar of bfrtha and deatha
      in an lnoorporeted olty where the OompeAaetlon of tha
      raglatrer la othermlrraflxad by olty ordhenoe.
             *The 3teto R~egiatrarshall annually oertlfy to
      the oounty oommfaaio~era~ oourt or oounty auditor, es
      tb   aeaa aey k, thr mmber of blrtha and death osrtl-
      floater filed by aaoh local raglatrer at tha rata ilxad
      herein, and provided that tha State Registrar may ran-
      dar auoh atetemanta monthly or quarterly  at tha dlaore-
      tlon of the State Bok?U o? Haalth, end the oommlssloners*
      oourt or oounty auditor, as tha oesa map bo, shall audit
      auoh atetament and tha oouaty traeeurer~ahell pay auoh
      faaa aa are approved by the oozmlaalonara~ aourt or the
      aourrtyaudbtor, et the timb auoh atetsmnt la laauad.
            “ad provided further,   that the juetloa of tha
      praoe, olty olerk or seorrtary, and thr appointed local
      reglatrcrr ahell aubalt to tha comlaalonera~  court or
      oounty auditor, aa tha ease may bo, a true and aoourate
      oopy of saoh blrth end death oartltloate riled with him,
      and auoh oo~lsa shall baar hi8 ill8 data and aignatura
      $A'!t$ell b8 depoalted 1A the OOUAty olerk'a ~Pficr.


           Ii tha City of Corpus Chriati he8 aotuelly p&l tha City
                                         augTa, th8A Nueoea County
Heglatrer the teea provided by Rule 3;Jiz,
la not liable to the local rsglatrat or tha City of Corpus Chrlatl
for tha raglatratlon fear.   Thla proposition la disouaaad in our
Opfnfon No. 04594,a 00~7 of whloh ia 8Attloeed for your oonvenfenoe.
           Xowover, 'if the City R8gletrer hea not been paid the
feea provided by Hula X3.4,and ha8 logally asrved LLS10061 regla-
trar under tha provlalona of Artiolr  4477, thrn the aounty i8
liable to aald local raglatret for auah fees. In no event 18
the county liable to the City of Corpus Christ1 for said fees.
The compansetlon paid to the city olerk or seoretary who aota 88
Ronorsble C. J. Wilde, pnge 3




looel registrar, does not oompraaet0 him for his esrvicea 88
looal re&atrer under Artiole  4477.   The duties and obllgatloaa
oP a olty olerk or oeoretary are esperato and diatlnot ordlnerlly
Prom those of a looal registrar, although not neosssarily laoom-
patlble and oonillotlngr Purthermore,the statute la explicit
on the point that eaoh looal re&fatrer shall be paid the mm oP
fifty oenta for each birth and death oertlPloeteproperly and
completely made out and registeredwith him, and oorreotly rb-
aorded and promptly returned by him to the State Bureau of Vital
Statlstloa, unless he comes within the eroeptlon oontaifiedIn
Rule 3U.
             Prom the PaOtS stated in your letter aad the letter
ot the City i\ttorAoy,it la apparent that the alty olerk or
aeoretary   arnln6  08 registrar of Vital Ytetlatioa reorlvea a
Plxed salary. Thld salary la preawmbly oompeneatlonPor the
perfonnanoe   of duties and obllgatlonl,of the ofiloe of olty
olerk or leoretary.    Them la no mention 0r oompenmtion iA the
form o? salary or fees to the olty olerk or reglatrar Portha
performmoor of duties and obligations OS a reglatrar ot Vital
3tetlatloa. This belAg true, as above stated, it la our opinion
that the oouaty la liable to said rs~atrer    Por fees provldod by
Bulo BSA lu#ra, where auoh reglatrar performs all duties and re-
qulremen~a imposed upon him as looal registrar by rrtiole 4411.
           ?or a more detalled dlaousalon of this pmpoaltlon
we rePer you to our O~IAIOA Ho. O-2308, a oopy of whloh la en-
oloaed.
                                          Yours   very truly
                                      ATTORNEY GImERRhLOP 'pExU3

                                      Br Jii?A~~
                                                  nrdell Wlllla5a
                                                       &aalataAt
AU:IsP

Enala.